Citation Nr: 0913480	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from July 1981 to 
October 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June and August 2006-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A June 2006 rating decision denied 
service connection for irritable bowel syndrome and an August 
2006 rating decision denied service connection for 
hypertension.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is seeking entitlement to direct or secondary 
service connection for hypertension and irritable bowel 
syndrome.  With respect to secondary service connection, he 
has asserted that medication taken for service-connected 
psychiatric disability has aggravated irritable bowel 
syndrome and/or hypertension and that his service-connected 
psychiatric disability has caused or aggravated irritable 
bowel syndrome and/or hypertension by other means as well.  

VA provided two examinations in an attempt to resolve the 
issues.  A March 2006 VA examination report contains 
diagnoses of irritable bowel syndrome and colon 
diverticulosis.  The examiner found no causal relationship 
between major depression and irritable bowel syndrome; 
however, the examiner did not address the likelihood that 
medication taken for service-connected disability or 
disabilities has aggravated the Veteran's irritable bowel 
syndrome and/or diverticulosis.  Thus, the report must be 
returned for clarification.  

A July 2006 VA hypertension examination report reflects that 
an examiner reviewed the claims file and found no evidence of 
hypertension during active military service.  In sharp 
contrast to this finding, however, the service treatment 
records (STRs) contain several hypertensive readings.  In 
October 1983, the Veteran's blood pressure was 158/78; in 
December 1983, it was 150/90; in January 1984, it was 160/90; 
and in June 1984, it was 142/86.  Because the VA examiner 
found no evidence of hypertension during active service, the 
report must be returned to the examiner for clarification.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the 
examiner who provided the March 2006 VA 
intestines examination to review the 
claims files to determine the etiology of 
the Veteran's irritable bowel syndrome.  
The examiner should address whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected major depression, or medication 
taken for this disability, has caused or 
aggravated irritable bowel syndrome.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.  The Veteran may 
be re-examined, if necessary.  If the 
requested examiner is not available, 
another qualified physician may be used.  

2.  The AOJ should also arrange for the 
examiner who provided the July 2006 VA 
hypertension examination report to review 
the claims files to determine the 
etiology of the Veteran's hypertension.  
The examiner is asked to note that the 
STRs contain hypertensive blood pressure 
readings of 158/78 in October 1983, 
150/90 in December 1983, 160/90 in 
January 1984, and 142/86 in June 1984.  
The examiner should first address whether 
it is at least as likely as not (50 
percent or greater probability) that 
hypertension began during active military 
service.  If the answer to this question 
is "no," then is it at least as likely 
as not that the Veteran's service-
connected major depression, or medication 
taken for this disability, has caused or 
aggravated hypertension.  The examiner 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.  The Veteran may 
be reexamined, if necessary.  If the 
requested examiner is not available, 
another qualified physician may be used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
report for examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

